Buchanan, Ch. J.
delivered the opinion of the Court. The facts of this case, as set out in the bill of exceptions taken at the trial, are in substance these: F. A. Kramer, upon his own responsibility, borrowed on account of the appellants $797 50, from Montandevert, Walker & Co. merchants at Port-au-Prince, who sued and obtained judgment against him for the amount so borrowed. To discharge himself from which, he sued out an attachment against the funds of the appellants, in the hands of Montandevert, Walker 8? Co. consisting of a balance of the proceeds of a shipment of herrings, amounting to $459 71, which he recovered by a judgment of condemnation *502in the civil tribunal sitting at that place. For the amount so Recovered, this suit was brought against the appellee, as surviving partner of the house of Montandevert, Walker & Co. and that recovery is relied upon as a full defence to the action.
No principle is now better established, than that where a; debt has been recovered by attachment in a foreign court, the recovery is a protection to the debtor, as garnishee, against his original creditor. Chevalier vs Lynch, 1 Doug. 170. Philips vs Hunter, 2 H. Blk. Rep. 402. Holmes vs Remsen, 4 Johns. Ch. Rep. 460. S. C. 20 Johns. Rep. 229. Embree & Collins vs Hanna, 5 Johns. Rep. 101, are in point, with many others, proceeding upon the same principle, to which it is unnecessary to refer; and nothing could be more unreasonable and unjust^ than that a person, who has been coerced by the sentence of a Court of competent jurisdiction to pay a debt once, should be compelled to pay it a second time. It would be any thing but right and proper, and therefore not sanctioned in law. It may indeed be said to be hard, that a creditor should lose his money, without having had an opportunity afforded him of being heard, and perhaps in such cases, injustice is frequently done.
These attachments, however, are resorted to by such as claim té be creditors of those whose funds are sought to be affected; and when in truth they are creditors, no injury is in fact done to those whose debts are attached, being only an application of their funds in that form to the payment of their debts, to which they might be coerced by the attaching creditors in a different-form. It is but the turning over one debt in discharge of another. And in the absence of any proof of fraud or collusion, the presumption is, that what is done is rightly done, and that the claim of the attaching creditor is established to the satisfaction at least of the court, in which the judgment of condemnation is obtained. Injustice may, and is sometimes, but not always done, in that ex parte form of proceeding; hut in thé ease of a debtor, it would be extremelv hard, that after having been made to pay the debt, by the authority of a court which * he could- not resist, he should be compelled to pay it over again; and in every such case, where he was not himself tainted with fraud, &c. injustice would be done. And it is not for us to complain of the effects of foreign judgments in attachment on the *503rights of creditors here; our own attachment law has the same operation upon the rights of nonresident creditors.
The cases relied upon by the counsel for the appellants, to show that foreign judgments are not conclusive, are chiefly eases in which they were sought to be enforced by suits being brought upon them; and in such cases they certainly are not conclusive. The distinction is between the effect of a foreign judgment, when it is sought to be enforced by the party claiming the benefit of it, by bringing suit upon it, and when it only comes incidentally in question. In the former case it is not conclusive, but prima facie evidence only, and may be impeached for irregularity, and rebutted by other evidence. But in the latter, if it be by a court of competent jurisdiction, it has the force and effect of a domestic judgment, and the correctness of it cannot bo examined into, but it is conclusive. This distinction was fully recognized and adopted in Barney vs Patterson, 6 Harr. & Johns. 183.
In this case the judgment of the civil tribunal at Port-au-Princc, does come incidentally in question, and is only introduced and relied upon by the appellee as a protection against the claim of the appellants, his former creditors, who are seeking to compel him to pay over again a debt, which under process of attachment he has once already been obliged to pay.
The jurisdiction of the civil tribunal at Port-au-Prince is not impeached, and however the fact may have been, there is no evidence in the record of any fraud or collusion having been practised. As far as appears to us, and we cannot look beyond the record, it was the common case of a creditor, attaching the funds of his absent debtor in the hands of a third person, and that is what is done every day in our own courts. And it would be thought very strange, and hard too, by a citizen of this state, if, after being obliged by a judgment in attachment in one of our courts to pay the amount of a debt due from him to a citizen of Virginia, he should on going into that state, be subject to be sued by his original creditor there, and made to pay the same debt over again; and that is exactly what it is sought to make the appellee do in this case, but which the iw will not sanction.
JUDGMENT AEFXKMED.